Citation Nr: 0106069	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-23 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for lateral 
epicondylitis, postoperative, right elbow.  

2.  Entitlement to an increased rating for service-connected 
generalized anxiety disorder with panic attacks and post-
traumatic stress disorder, currently evaluated as 50 percent 
disabling.  

3.  Entitlement to an increased rating for service-connected 
asthma, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for service-connected 
migraine headaches, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESSES AT HEARING ON APPEAL

Appellant, B.B.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim seeking 
entitlement to service connection for lateral epicondylitis, 
postoperative, right elbow, and denied claims for increased 
evaluations for service-connected generalized anxiety 
disorder with panic attacks and post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling, asthma, 
evaluated as 30 percent disabling, and migraine headaches, 
evaluated as 10 percent disabling.  In December 1999, the RO 
increased the evaluation for the veteran's generalized 
anxiety disorder with panic attacks and PTSD to 50 percent.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The veteran's claim for entitlement to service connection for 
lateral epicondylitis, postoperative, right elbow, is the 
subject of the REMAND portion of this decision.



FINDINGS OF FACT

1.  The veteran's generalized anxiety disorder with panic 
attacks and PTSD is productive of no more than severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people, and in the ability to 
obtain or retain employment.

2.  The veteran's asthma currently requires the use of three 
inhalers on a daily basis, as well as tablet medication; her 
asthma is currently manifested by a FEV-1/FVC value of 71 
percent pre-bronchodilator, and 72 percent of predicted, 
post-bronchodilator; and is not manifested by at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
course of systemic (oral or parenteral) corticosteroids.

3.  The veteran's migraine headaches are manifested by the 
need for intravenous medication, but are not shown to be 
productive of less than very frequent, completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 70 percent, and no 
more, for generalized anxiety disorder with panic attacks and 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); Veterans Claims Assistance Act (section 4, 114 Stat. 
2096, 2098-2099); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2000).

2.  The schedular criteria for a rating in excess of 30 
percent for asthma have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act (section 4, 114 
Stat. 2096, 2098-2099); 38 C.F.R. §§ 4.7; Part 4, Diagnostic 
Code 6602 (2000).

3.  The schedular criteria for an evaluation of 30 percent, 
and no more, for cluster headaches have been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
(section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1992, the RO granted service connection for 
generalized anxiety disorder with panic attacks, asthma and 
cluster migraines.  In July 1997, the veteran filed a claim 
for increased ratings for these disabilities.  In August 
1999, the RO denied the claims, and the veteran has appealed.  
The veteran's generalized anxiety disorder with panic attacks 
has been recharacterized to include PTSD, and in December 
1999, the RO increased the evaluation for this disability to 
50 percent.  The Board further notes that in January 2000, 
the RO granted entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).


I.  GAD with Panic Attacks and PTSD

The veteran asserts that an increased rating is warranted for 
her generalized anxiety disorder with panic attacks and PTSD, 
currently evaluated as 50 percent disabling.  Specifically, a 
review of the most recent examination report, from QTC 
Medical Services, dated in July 1999, shows that the veteran 
complained of depression, occasional anger, poor memory, 
anxiety attacks of ten to twenty minutes in length, four to 
five times per week, a fear of going out of her house, 
difficulty sleeping, and some mood swings.  

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's generalized anxiety disorder with panic attacks and 
PTSD.  The Board has found nothing in the historical record 
which would lead to a conclusion that the current evidence on 
file is inadequate for rating purposes.

The RO has assigned the veteran's generalized anxiety 
disorder with panic attacks and PTSD a 50 percent rating 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 
9411, a 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

The evidence does not show that all of the criteria required 
for a 70 percent rating are met.  Specifically, the evidence 
does not show more than isolated reports, if any, of such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; impaired impulse control 
or spatial disorientation.  However, the Board has determined 
that the preponderance of the evidence shows that the veteran 
has occupational and social impairment, with deficiencies in 
most areas, such that her overall condition more closely 
approximates the criteria for a 70 percent rating under DC 
9411.  

In this case, VA outpatient treatment reports dated between 
July 1996 and 1999 show ongoing treatment for psychiatric 
symptoms, and continued attempts to stabilize her condition 
through a multitude of medications.  VA hospital reports show 
that she was hospitalized for psychiatric symptoms on four 
occasions, specifically, she was hospitalized once each year 
between 1996 and 1999.  Several of the hospital reports, as 
well as a letter from a VA physician, Dr. Tikare, dated in 
May 1997, suggest an inability to work due to psychiatric 
symptoms.  A review of the GAF scores in the medical evidence 
shows that her scores tended to range from 40 to 50, which 
suggest some impairment in reality testing or communications, 
or impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood.  See Quick 
Reference to the Diagnostic Criteria from DSM IV 47 (American 
Psychiatric Association 1994).  

Finally, with regard to her family relationships and 
employment, the most recent examination report, from QTC 
Medical Services, dated in July 1999, shows that the veteran 
has been married five times, and has not worked since 1996.  
She has three sons who live with their fathers.  She was also 
noted to have been hospitalized three times since 1996 and 
been on numerous medications in the past.  On examination, 
the veteran was properly groomed, with less than adequate 
hygiene.  Speech was rapid at times, and she was restless and 
fidgety.  Concentration, and recent and remote memory, were 
intact.  Her mood was anxious and affect was congruent to 
mood.  She denied current suicidal or homicidal thoughts.  
Thought processes were logical and goal-directed.  She denied 
delusional thoughts and hallucinations.  Insight and judgment 
were limited.  There was no evidence of any ritualistic or 
obsessive behavior.  The examiner noted that she denied 
classical symptoms of PTSD, and that she had displayed 
impulsive behavior, to include Percocet abuse, as well as 
affective instability, and inappropriate and intense anger.  
The possibility of malingering was raised.  The Axis I 
diagnoses were PTSD, chronic, and panic disorder without 
agoraphobia.  The Axis V diagnosis was a GAF score of 
"around 50."  Based on the foregoing, the Board finds that 
the evidence shows that the veteran has occupational and 
social impairment with deficiencies in most areas, and that a 
rating of 70 percent is warranted under DC 9411.  

A rating in excess of 70 percent is not warranted.  Under DC 
9411, a 100 percent disability requirement requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In this case, there is some evidence of the criteria required 
for a 100 percent rating, specifically, reports of past 
suicidal thoughts without intent, inappropriate behavior, and 
less than adequate hygiene, and opinions that the veteran is 
unable to work due to psychiatric symptoms.  However, the 
Board has determined that the preponderance of the evidence 
does not show that the veteran is totally impaired due to her 
generalized anxiety disorder with panic attacks and PTSD.  In 
this case, there is little or no evidence of gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, intermittent inability to perform 
activities of daily living, disorientation, or memory loss, 
and these symptoms are not shown to be so severe as to 
warrant a total disability rating.  Finally, there is no 
evidence of other psychiatric symptomatology which warrants a 
100 percent evaluation.  Accordingly, a 100 percent 
evaluation for generalized anxiety disorder with panic 
attacks and PTSD is not warranted.

Based on the foregoing, the Board finds that overall, the 
evidence shows that the veteran has occupational and social 
impairment with deficiencies in most areas affecting the 
ability to function independently, appropriately and 
effectively, and an inability to establish and maintain 
effective relationships.  Accordingly, the Board concludes 
that the veteran's generalized anxiety disorder with panic 
attacks and PTSD is manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an evaluation of 70 percent under DC 9411.  See 38 C.F.R. 
§ 4.7. 


II.  Asthma

The veteran asserts that a rating in excess of 30 percent is 
warranted for her asthma.  A review of her written and oral 
testimony shows that she argues that she uses an inhaler 
(Azmacort) twice a day, and that she also used a second 
inhaler, Albuterol.  She stated that she had a total of three 
inhalers, and that she also uses tablet medication.  She 
complained of a dry mouth and phlegm, and that it was 
embarrassing to use an inhaler.  She also complained of daily 
asthma attacks, and that her attacks were aggravated by her 
anxiety.  The most recent examination report of record, from 
QTC Medical Services, dated in July 1999, shows that the 
veteran complained of shortness of breath after walking one 
block, asthma attacks three to four times per day, and 
wheezing due to strong odors or dust.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, when FEV-1 is 
40 to 55 percent of predicted, or; FEV-1/FVC is 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) course of systemic (oral or parenteral) 
corticosteroids, a 60 percent evaluation is warranted.  See 
38 C.F.R. Part 4, Diagnostic Code 6602 (2000).  When FEV-1 is 
56 to 70 percent of predicted or; FEV-1/FVC is 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication, a 30 
percent evaluation is warranted.  See id.

The Board finds that the criteria for a rating in excess of 
30 percent rating have not been met.  In this case, a review 
of the veteran's VA medication history for the period from 
1998 to 1999 shows that on August 31, 1999, the veteran was 
issued a prescription for three oral inhalers (Triamcinolone, 
Salmeterol and Albuterol), as well as a nasal pocket inhaler 
(Beclomethasone).  The history also indicates that these 
prescriptions were refilled about two months later, in early 
November 1999.  In addition, the most recent examination 
report of record, from QTC, dated in July 1999, shows that 
the veteran was noted to be using three inhalers, and taking 
Theophylline, for her asthma.  The inhalers included 
Albuterol, 2 puffs every four hours, and Azmacort, three to 
four puffs two to three times per day.  The third inhaler was 
Serevent, taken bid (twice daily).  The diagnosis noted 
asthma attacks, with "on and off" attacks despite 
medication.  

A review of the most recent pulmonary examination report, 
from QTC Medical Services, dated in July 1999, shows that she 
denied hemoptysis.  Her forced expiratory volume in one 
second (FEV-1) was 95 percent of predicted, pre-
bronchodilator, and 98 percent of predicted, post-
bronchodilator.  The forced vital capacity (FVC) was 116 
percent of predicted, pre-bronchodilator, and 117 percent of 
predicted, post-bronchodilator.  The FEV-1/FVC value was 71 
percent pre-bronchodilator, and 72 percent of predicted, 
post-bronchodilator.  A chest X-ray revealed hyperinflation 
which could represent a component of asthma vs. patient 
compliance, with no infiltrates or failure.  The 
interpretation was that there was small airway obstructive 
pulmonary disease with mild response to bronchodilator 
therapy.  The Board points out that VA outpatient treatment 
reports, dated between July 1996 and 1999, include pulmonary 
function test (PFT) results which are better than those in 
the July 1999 QTC report.  Furthermore, the evidence of 
record does not show that the veteran requires at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three times per 
year) courses of systematic (oral or parenteral) 
corticosteroids.  Based on the foregoing, the Board finds 
that the medical evidence does not show that the criteria for 
a 60 percent rating under DC 6602 have been met, and that the 
preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for asthma.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


III.  Headaches

The veteran asserts that a rating in excess of 10 percent is 
warranted for her cluster headaches.  A review of her written 
and oral testimony shows that she argues that following many 
unsuccessful attempts to control her symptoms with oral 
medications, she now must use home injections for control of 
her symptoms.  She asserts that she has at least three 
headaches per week, which are migraines.  In an examination 
report from QTC Medical Services, dated in July 1999, she 
complained of right-sided frontal pain, non-radiating, 
constant with accompanying photophobia, nausea, vomiting, 
ringing in ears and blurred vision.  She reported partial 
relief with Fiorinal or Fioricet.  

The veteran's cluster headaches appear to be most analogous 
to migraines, and the veteran is currently evaluated under 38 
C.F.R. § 4.124a, Diagnostic Codes 8199-8100.  In this regard, 
the Board notes that the rating schedule does not recognize 
headaches as a distinct disability, but only as a symptom of 
a disease or injury.  Migraine is an exception by regulation.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent disability evaluation.  If there are characteristic 
prostrating attacks occurring on an average of once a month 
over the past several months, a 30 percent disability rating 
is awarded, if such attacks average one in two months over 
the past several months, a 10 percent evaluation is awarded.  
Less frequent attacks are evaluated as noncompensable.

The most recent examination report is a report from QTC 
Medical Services, dated in July 1999.  This report notes that 
the veteran had computerized tomography (CT) scans done in 
1992 and July 1998 which were negative.  A neurological 
examination was unremarkable except for hyperactive reflexes 
in the lower extremities.  The relevant diagnosis was cluster 
headaches.  The examiner noted that the veteran's episodes 
last days at times, that her medications do not always 
alleviate her symptoms, and that she has been to the 
emergency room on occasions.  

Other evidence includes a report from Dr. Sloan, dated in 
August 1998, which shows that the veteran complained of 
headaches with limited success with medications.  She 
reported a history of photophobia, but denied auras, nausea 
and vomiting.  The neurological examination was unremarkable.  
The relevant diagnosis was chronic intractable 
nonreproducable headache syndrome/paroxysmal hemicrania.  

Reports from Arun K. Jain, M.D., dated between July 1998 and 
July 1999, show that the veteran periodically complained of 
migraine headaches with nausea.  Medications include 
Fioricet.  The assessments generally noted migraine 
headaches, which Dr. Jain alternatively described as "mild 
to moderate," "moderately severe" and severe.  

VA outpatient treatment reports, dated between July 1996 and 
1999, show that the veteran received periodic treatment for 
headaches, and that on occasion she endorsed such symptoms as 
photophobia and nausea.  A June 1998 report notes that the 
veteran was treated for her "first migraine this year."  
She was given medications that included Demerol.  The 
diagnoses included migraine headaches.  Medications included 
Fioricet, Tegretol, Demerol and Percocet.  The claims files 
include a September 1999 prescription for Ketorolac syringes, 
to be used once a week as needed.  

After reviewing the totality of the evidence, and after 
resolving all doubt in the veteran's favor, the Board finds 
that a 30 percent rating is currently warranted for the 
veteran's cluster headaches.  The evidence shows that the 
veteran has been diagnosed with migraine headaches by VA and 
non-VA physicians.  Furthermore, a review of the medical 
evidence shows that she has had little or no relief with 
prescription painkillers, and that she is using Ketorolac 
syringes.  In view of the all of the foregoing, the Board 
finds that a reasonable basis exists to find that the veteran 
has characteristic prostrating attacks occurring on an 
average of once a month over the past several months.  The 
Board therefore finds that the overall symptomatology, 
particularly when viewed in conjunction with the disability 
most recently demonstrated, more nearly approximates the 
criteria for a finding of a 30 percent evaluation under DC 
8100.  Accordingly, the Board must conclude that a 30 percent 
evaluation for the veteran's cluster headaches is warranted.

A higher rating is not warranted under the facts of this 
case.  Under Diagnostic Code 8100, a 50 percent evaluation is 
contemplated for very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  In this case, the veteran complains of 
headaches at least three times per week.  However, this is 
not corroborated by the medical evidence.  For example, Dr. 
Jain's records show treatment about once a month, and neither 
Dr. Jain's nor Dr. Sloan's records show headache complaints 
prior to July 1998.  See also, June 1998 VA outpatient 
treatment report noting that the veteran was treated for her 
"first migraine this year").  Neurological examinations 
have consistently resulted in a complete lack of objective 
findings.  With regard to employment, the Board notes that a 
claim (VA Form 21-8940) received in July 1997, shows that the 
veteran reported that she had not worked since March 1996.  
During her hearing, the veteran indicated that she could not 
work due to her psychiatric symptoms.  Furthermore, the 
claims file does not contain a competent medical opinion to 
the effect that the veteran has severe economic 
inadaptability due to her headaches.  Accordingly, the 
preponderance of the evidence is against a rating of 50 
percent for headaches.  


IV.  Conclusion

In reaching these decisions, the Board has considered the 
veteran's argument that her July 1999 psychiatric and 
physical examinations from QTC Medical Services were 
inadequate.  However, the Board declines to find that these 
examination reports are inadequate.  In this case, the 
examination reports show that the veteran's medical history 
was taken, her complaints were noted, and she received 
complete psychiatric and physical examinations, to include a 
PFT.  The relevant diagnoses were cluster headaches, asthma 
and PTSD with panic disorder without agoraphobia.  The Board 
notes there is no medical evidence in the claims file which 
contradicts these diagnoses.  Accordingly, the Board finds 
that there is no basis to find that the QTC Medical Services 
examinations were inadequate, or that a remand for a new 
examination(s) is required.


ORDER

A rating of 70 percent, and no more, for generalized anxiety 
disorder with panic attacks and PTSD is granted, subject to 
provisions governing the payment of monetary benefits.  

A rating in excess of 30 percent for asthma is denied.  

A rating of 30 percent for cluster headaches is granted, 
subject to provisions governing the payment of monetary 
benefits.


REMAND

The veteran asserts that she has lateral epicondylitis, 
postoperative, right elbow, that is related to her service.  
She argues that she has this condition from lifting sandbags, 
and from other heavy lifting during service.  

The Board initially notes that at the time of the RO's denial 
of the claim in August 1999, the RO determined that there was 
no competent evidence indicating that the claimed condition 
was due to her service.  The RO denied the claim as not well 
grounded.  However, during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claim of entitlement to service 
connection for lateral epicondylitis, postoperative, right 
elbow.  Under the circumstances, the Board has determined 
that it cannot issue a decision on the veteran's claim 
without prejudicing her right to due process under law.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
therefore concludes that due process considerations mandate 
that the RO must consider the veteran's claim under the 
recent legislative changes contained in the Veterans Claims 
Assistance Act in the first instance.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should readjudicate the claim, 
specifically considering the recent 
legislative changes as contained in the 
Veterans Claims Assistance Act of 2000, 
and the RO should ensure that its efforts 
conform to all relevant provisions of the 
Act.  

2.  The veteran and her representative 
are informed that they remain under a 
duty to submit evidence in support of the 
claim.  If the veteran has or can obtain 
evidence that establishes that she has 
lateral epicondylitis, postoperative, 
right elbow, that is related to her 
service, that evidence must be submitted 
by her to the RO.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board 


intimates no opinion as to any final outcome warranted.  The 
veteran is free to submit additional evidence in support of 
her claim.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 


